DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan 02/28/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/27/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 02/27/2020 are accepted by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows as per telephone authorization from Applicant's Representative, Joel Armstrong, on 01/05/2021:
The title has been amended as follows:
PROJECTOR HAVING A REFRIGERANT GENERATOR
Allowance
Claims 1-11 are allowed.
As of claim 1, the closest prior art SHOUJIGUCHI et al. (US 20160147034 A1; SHOUJIGUCHI) teaches a cooling structure of a sealed casing according to the present invention includes sealed containers for housing heat-generation components irradiated with light from a light source to generate heat, an evaporation unit disposed in the sealed container to store a refrigerant, a condensation unit configured to liquefy the refrigerant gasified by the heat received from the heat-generation component, a steam pipe configured to connect the evaporation unit and the condensation unit, through which the gasified refrigerant flows, and a liquid pipe configured to connect the evaporation unit and the condensation unit to each other, through which the liquefied refrigerant flows. SHOUJIGUCHI does not anticipate or render obvious, alone or in combination, a cooler configured to cool the cooling target based on transformation of a refrigerant into a gas, wherein: the cooler includes a refrigerant generator configured to generate the refrigerant, and a refrigerant sender configured to transmit the refrigerant generated toward the cooling target, the refrigerant generator includes a moisture absorption/desorption member which rotates, a first blower configured to feed air to a part of the moisture absorption/desorption member located in a first area, a first heat exchanger coupled to the refrigerant sender, a circulation channel passing through the first heat exchanger and a part of the moisture absorption/desorption member located in a second area different from the first area, a second blower configured to circulate air in the circulation channel, and a second heat exchanger at least partially disposed in a part where air passes from the first heat exchanger to the moisture 
Claims 2-11 are allowed as being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882